Citation Nr: 9933734	
Decision Date: 12/02/99    Archive Date: 12/10/99

DOCKET NO.  98-03 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an increase evaluation for acne keloidalis, to 
include alopecia areata and folliculitis of the scalp, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Maryland Veterans' Service 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1993 to March 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the May 1997 and January 1998 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Baltimore, Maryland (RO).  The May 1997 rating 
decision granted service connection for acne keloidalis 
nuchae, to include alopecia areata, and assigned a 10 percent 
initial evaluation for that disability, effective from March 
1997.  The January 1998 rating decision incorporated 
folliculitis of the scalp as part of the service-connected 
acne keloidalis disability.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's skin disorder more nearly approximates the 
symptomatology characterized by exudation, constant itching, 
extensive lesions, and marked disfigurement.



CONCLUSION OF LAW

The criteria for an evaluation of 30 percent for acne 
keloidalis, to include alopecia areata and folliculitis of 
the scalp, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1-4.14, 4.20, 4.27, 4.118, Diagnostic 
Code 7899-7806 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record shows that the RO granted service connection for 
the veteran's skin disorder in a May 1997 rating decision and 
assigned a 10 percent disability evaluation effective from 
March 1997.  The veteran filed a Notice of Disagreement with 
this initial May 1997 rating decision.

A veteran who submits a claim for benefits under laws 
administered by the VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  See 38 U.S.C.A. 
§ 5107(a) (West 1991).  In this case, the veteran's claim is 
an original claim placed in appellate status by a Notice of 
Disagreement taking exception with the initial rating award.  
Accordingly, the claim must be deemed well grounded within 
the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  See 
Fenderson v. West, 12 Vet. App. 119 (1999) (applying duty to 
assist under 38 U.S.C.A. § 5107(a) to initial rating claims); 
cf. Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (increased 
ratings claims).  The Board further finds that all relevant 
facts have been properly developed, and that all evidence 
necessary for an equitable resolution of the issue on appeal 
has been obtained.

Disability ratings are determined by evaluating the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule).  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (1999).  VA 
must consider all evidence of the veteran's disability as is 
necessary to evaluate the severity from the effective date of 
service connection through the present.  See Fenderson v. 
West, 12 Vet. App. 119 (1999), citing Goss v. Brown, 9 Vet. 
App. 109, 114 (1996); Floyd v. Brown, 9 Vet. App. 88, 98 
(1996); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  See 
also 38 C.F.R. § 4.2 (1999) (ratings to be assigned in the 
light of the whole recorded history).

The veteran's skin disorder has been assigned a 10 percent 
schedular evaluation by analogy to eczema pursuant to 
38 C.F.R. § 4.118, Diagnostic Code 7899-7806 (1999).  See 
38 C.F.R. §§ 4.20, 4.27.  Under the rating schedule, a 10 
percent rating is contemplated when the skin disorder is 
characterized by exfoliation, exudation or itching, if 
involving an exposed surface or an extensive area.  For an 
increased rating to 30 percent, the skin disorder must be 
characterized by constant exudation or itching, extensive 
lesions, or marked disfigurement.  A rating of 50 percent is 
warranted when the skin disorder is productive of ulceration 
or extensive exfoliation or crusting, and systemic or nervous 
manifestations, or is exceptionally repugnant.  See 38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (1999).

During a VA examination in April 1997, the veteran reported a 
two year history of acne keloidalis nuchae and alopecia 
areata.  He had episodes of alopecia areata three to four 
times per year, with the last episode occurring seven months 
ago.  He had taken steroids, ointments, and corticosteroids 
to control his symptoms.  Upon examination, there were 15 two 
to three millimeter indurated papules in the nuchal region, 
as well as mild diffuse thinning of the hair throughout the 
central scalp area.  The veteran was diagnosed with acne 
keloidalis nuchae, alopecia areata, and androagenic alopecia.

Private medical records show that the veteran complained of 
scaling, irritated lesions, and thinning hair of the scalp in 
December 1997.  Objective findings included thinning of the 
hair across the crown of the scalp, raised lesions consistent 
with folliculitis, and some scabbing.  He was assessed with 
pseudofolliculitis of the scalp.  In an attached statement 
apparently from the veteran dated December 1997, his current 
symptoms were listed as excessive shedding of the epithelial 
scales, constant itchy scalp, soreness of scalp, thinning 
hair on scalp, constant oozing blood, and folliculitis 
sometimes with pus.  

In January 1998, the veteran reported that his skin had 
improved with prescribed medication.  In March 1998, the 
veteran related that the eruptions and itching had improved 
with medication but that the hair thinning was increasing.  
Objectively, hair thinning was observed in a line across the 
crown and the left frontal area.  There was no evidence of 
scaling or folliculitis.  The veteran was assessed with 
alopecia areata and folliculitis by history.

The veteran underwent a consultation at Columbia Regional 
Medical Center in March 1998.  At that time, examination of 
the head and neck revealed areas of alopecia in several 
locations, with the largest on the left parietal scalp of 2x1 
centimeters.  Other areas were 1x .8 and .5 centimeters in 
diameter.  Papular change of a follicular nature and some 
scaling from the vertex of the scalp to the nuchal region 
were also present.  The veteran's follicular disorder was 
diagnosed as acne keloidalis nuchae, his hair loss was 
assessed as alopecia areata, and he was also diagnosed with 
seborrheic dermatitis.  The doctor commented that these areas 
were clearly visible on the scalp; therefore, the veteran's 
skin disorder seemed to meet the criteria for marked 
disfigurement.

The veteran appeared at a hearing before the RO in May 1998.  
He testified that his scalp itched in the morning but that it 
was largely relieved with medication.  He also complained of 
scaling and the presence of papules with pus or blood.  He 
claimed that he had small white patches on the top of his 
scalp and blood oozing daily.  His symptoms were limited to 
the scalp area.  He received medical follow-up approximately 
once per month and used a corticosteroid cream and 
prescription shampoo.  He believed that the itching and the 
size of the alopecia had increased since the last VA 
examination.  He stated that the private consultation report 
represented his condition on an average day.

During another VA examination in June 1998, the veteran 
related that he had had two patches of alopecia for the past 
four months.  He also complained of scalp pustules.  Physical 
examination showed a 1.3 centimeter patch of alopecia in the 
right occiput and a 2.2 centimeter patch in the left temple 
area.  There were also 10 to 15 slightly hyperpigmented 
fibrous papules on the occiput and two pustules.  There was 
no scaling.  The veteran was diagnosed with alopecia areata, 
papules consistent with folliculitis, and no evidence of 
seborrheic dermatitis.

The Board finds that the evidence of record more nearly 
approximates the disability picture contemplated for a 30 
percent evaluation under Diagnostic Code 7999-7806, rather 
than the currently assigned 10 percent evaluation.  A review 
of the medical evidence establishes that the veteran has 
received regular treatment and medication for his skin 
disorder during the past few years.  The veteran has 
consistently complained of itching and apparently has been 
regularly prescribed medication to alleviate that itching.  
Though the veteran concedes that the itching becomes less 
severe with the use of medication, the Board finds that the 
veteran's itching is most accurately described as constant.

Moreover, the veteran has been diagnosed with hyperpigmented 
papules, patches of alopecia, and folliculitis.  These 
conditions have occurred on the veteran's scalp, an area 
normally exposed and readily visible to others.  The doctor 
who provided the private consultation in March 1998 
characterized the veteran's skin disorder as disfiguring.  
Therefore, the Board finds that the consequences of the 
veteran's skin disorder may be considered a form of 
disfigurement.

Finally, although the veteran does appear to have lesions and 
hair loss, the medical record does not support findings of 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations.  Additionally, no medical provider 
has described the veteran's disorder as exceptionally 
repugnant.  Therefore, the criteria for a 50 percent 
evaluation are not met.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1999) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the United States Court of 
Veterans Appeals in Schafrath v. Derwinski, 1 Vet.App. 589, 
593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1) (1999).  The Board, as did the RO, finds that 
the evidence of record does not present such "an exceptional 
or unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1) (1999).  In this regard, the Board 
finds that there has been no showing by the veteran that his 
skin disorder has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  In the absence of such factors, the Board 
finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
(1999) are not met.  See Bagwell v. Brown, 9 Vet.App. 337 
(1996); Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).


ORDER

Subject to the provisions governing the award of monetary 
benefits, an evaluation of 30 percent for acne keloidalis, to 
include alopecia areata and folliculitis of the scalp, is 
granted.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 

